Title: To John Adams from Richard Sharp, 25 June 1811
From: Sharp, Richard
To: Adams, John



Dear Sir
Mark Lane London 25th June 1811

Few letters have ever given me so much pleasure as that which you did me the honor to write in February last. The gratification which I felt in the receipt of it arose not only from meeting with a fresh mark of your attention, but from the singular importance of the remarks, which it contained, on the real æra & true spirit of your great Revolution
I am fully sensible of the justness, or rather the wisdom of your obvservations, having long been aware that the war from 1776 to 1783, would have been useless or dangerous, had not innumerable circumstances preexisted to form the political & moral character of the People of America
It is indeed most certain, through greatly to be lamented, that yours is a perilous example to follow, in consequence of the occupations, habits, & vices of almost every other nation upon earth—
It still however appears to me that it would be adviseable to select the period of the war as fittest to excite attention & interest, and that the principles of your illustrious contest would be best delineated in their effects, & in their success.
I see, or perhaps I ought to say that, I think I see, many serious obstructions lying in the way of the government of the United States—No good, especially no political good, can be hoped for unattended by evils or by dangers—It would be too much to expect that the elective institutions of your representative government should not, in their operation, give rise to many painful, & to some disgusting appearances—
I have however much hope in the correctioning principle inherent, as I am willing to believe, in all free governments. In England we perceive this energy constantly & beneficially at work, and I doubt not that it exists in the US, although I cannot exactly distinguish the organs by which it operates
Mr Sturgis was so good as to convey to me several Sheets of your Correspondence to page 316—
May I request the remainder of so valuable a communication
At the same time let me assure you again, that it would afford me a sincere pleasure to be of any use to you in this country
I have the honor to be / Dear Sir Yr. Obliged friend & Sevt.
Rd Sharp